— In an action for divorce, plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County, dated October 22, 1980, as granted defendant’s motion for a change of venue from Nassau County to Kings County. Order affirmed insofar as appealed from, with $50 costs and disbursements. A motion for a change of venue pursuant to CPLR 510 (subd 3) is addressed to the sound discretion of the court. Under the facts and circumstances herein, we find that the court did not abuse its discretion and the order should, therefore, not be disturbed (see 2 Weinstein-Korn-Miller, NY Civ Prac, par 510.11; Panicello v Panicello, 73 AD2d 595). Damiani, J.P., Laser, Mangano and Gibbons, JJ., concur.